     Case 3:18-cv-01323-DMS-MSB Document 30 Filed 04/01/21 PageID.1103 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     MICHELLE GOLD,                                      Case No.: 3:18-cv-1323-DMS-MSB
11                                        Plaintiff,
                                                           ORDER GRANTING MOTION FOR
12     v.                                                  ATTORNEY FEES
13     ANDREW SAUL,
       Commissioner of Social Security;
14
                                      Defendants.
15
16
17
18          On February 5, 2021, Plaintiff Michelle Gold’s attorney, Monica Perales, filed a
19    motion for $22,948.90 in attorney’s fees under 42 U.S.C. § 406(b). (ECF No. 27.) In the
20    motion, Plaintiff’s counsel also agreed that she should be required to refund $4,000 in fees
21    previously awarded under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, to
22    Plaintiff. (Id.) The motion included supporting documentation indicating that counsel was
23    entitled to fees in the amount requested. (See generally ECF No. 27-2–27-14.) On March
24    3, 2021, the government filed a statement of non-opposition to Plaintiff’s motion. (ECF
25    No. 29.)
26    ///
27    ///
28    ///

                                                       1
                                                                               3:18-cv-1323-DMS-MSB
     Case 3:18-cv-01323-DMS-MSB Document 30 Filed 04/01/21 PageID.1104 Page 2 of 2



 1          Having reviewed Plaintiff’s motion, the Court hereby awards to Monica Perales
 2    attorney fees pursuant to 42 U.S.C. § 406(b) in the amount of $22,948.00. The Court
 3    further orders Monica Perales to reimburse Michelle Gold the amount of $4,000.00 for
 4    EAJA fees awarded.1
 5
 6          IT IS SO ORDERED.
 7
 8    Dated: April 1, 2021                       _____________________________
 9                                               Hon. Dana M. Sabraw
                                                 United States Chief District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    1
       Plaintiff’s motion for attorney’s fees is currently scheduled for hearing on April 2, 2021.
      This hearing is vacated for mootness.
28

                                                   2
                                                                               3:18-cv-1323-DMS-MSB
